 

Case 1:20-cr-00342-GBD Document 27 Filed 10/27/20 Page 1 of 1

 

   
    

Sy r a3 i .
CAT EY PYLear . Southern District

 

 

52 Duane Strget-10th Floor, New York, NY 10007
OF NEW YORK, ix —— (212) 417-8700 Fax: (212) 571-0392
_ Hey Ge i
= ; mae ne AE harbor leradeerdenaac teen
David E. Parton Southern District of New York
Executive Director Jennifer L. Brown
Automey-in-Charge

October 19, 2020

Via ECF

Honorable George B. Daniels

United States District Judge SO ORDERED:
Southern District of New York
500 Pearl Street } ,
New York, NY 10007 . Daniels, U.S.D.J,

Re: United States v. John Blair Dated:_OCT 2 7 rose
20 CR 342 (GBD)

Dear Judge Daniels:

  

 

I write to respectfully request a temporary modification of Mr. Blair’s bail
conditions to permit him to travel to the New Jersey for a medical procedure on
October 28, 2020. On August 10, 2020, the Court granted a similar request (ECF
No. 20) and Mr. Blair complied with the travel conditions and expectations imposed
by Pretrial Services. Furthermore, Mr. Blair remains in full compliance with all of

his conditions of release.

Respectfully submitted,

/s/ Amy Gallicchio

 

Amy Gallicchio

Assistant Federal Defender
O: 212-417-8728

M: 917-612-3274

Ce AUSA Rebecca Dell
PTO Joshua Rothman

Ly Doh
